Exhibit 10.1
 

(california association of business brocker logo) [rhf140743001_v1.jpg]      
California Association of Business Brokers
Bkr
Date
Professional Service since 1987
   
www.cabb.org
         

 
Amendment/Addendum to Purchase Agreement #      3      
 
The Purchase Agreement dated June 20, 2014 between    Hans Huber, an
individual (Seller) and Pro-Dex, Inc a Colorado Corporation (Buyer) on the
Business known as Huber Precision, located at 585 Taylor Way # 5 San Carlos,
CAlif. 94070, is hereby modified as follows:
 

       
1. Per paragraph 3. Consideration: Buyer and Seller agree the Consideration will
now be $207,000.
         
2. Per paragraph 4. Inventory: The consideration will now include $5,000 of
inventory at COP and if the actual amount is less the Consideration will be
decreased and if the actual amount is more the Consideration will be increased
notwithstanding the inventory shall not exceed $7,500 or be less than $3,500.
         
3. Per paragraph 5 Conditions: Buyer agrees to waive any and all Buyer
conditions in Section 5 of the above Purchase Agreement.
         
4. Buyer has now interviewed a select number of Huber Precision clients and now
releases that contingency to the Purchase Agreement.
         
Buyer and Seller acknowledge that Business Team is a Broker, is not a CPA or an
attorney, and is not qualified to review or audit the financial status of the
Seller’s business or the financial status of the Buyer and/or the value of the
Seller’s business improvements and/or give advice for legal aspects of the
transaction. Buyer and Seller acknowledge that Broker has not done so. By
signing below, Buyer acknowledges that Buyer is relying solely on information
provided to Buyer by Seller and Broker has not verified and will not verify any
representations of Seller, any reliance by Buyer on such information will be
based solely on Buyer’s examination of the business. By signing below Seller
acknowledges Seller is relying solely on information provided by Buyer to
evaluate Buyer’s creditworthiness or ability to perform this agreement and
Broker has not verified and will not verify any representations of Buyer. Buyer
and Seller both agree to look solely to each other for relief and to indemnify
and hold Business Team harmless in connection with any damage caused to either
the Buyer or the Seller in the event of a dispute between Buyer and Seller
regarding this agreement except in the event a judgment is rendered that Broker
acted improperly regarding such dispute under this agreement.
       

 
All other terms and conditions of the Purchase Agreement remain the same. The
undersigned acknowledge having received, read and understood a fully completed
copy of this Agreement.

                -s- pro-dex inc. sign [rhf140743002_v1.jpg]  
11/26/14
    signature [rhf140743003_v1.jpg]  
11/28/2014
Buyer
 
Date
   
Seller
 
Date
                               
Buyer
 
Date
   
Seller
 
Date
                               
Broker’s Agent
 
Date
   
Broker’s Agent
 
Date

     
©2002 California Association of Business Brokers
Page 1 of 1
 
Form #008, Rev 01/14
   





 

 
